                                       Case 3:19-cv-01438-WHA Document 104 Filed 11/19/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT

                                   6
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8

                                   9   INDEPENDENT LIVING RESOURCE
                                       CENTER SAN FRANCISCO, et al.,
                                  10                                                       No. C 19-01438 WHA
                                                      Plaintiffs,
                                  11
                                                v.
                                  12
Northern District of California




                                                                                           ORDER DENYING RENEWED
 United States District Court




                                       LYFT, INC.,                                         MOTION FOR CLASS
                                  13                                                       CERTIFICATION
                                                      Defendant.
                                  14

                                  15         The elephant in the room is the class action waiver and agreement to arbitrate. Although
                                  16   we are on the second round of class certification motions, the Court has only just become
                                  17   aware of the elephant in the room, i.e., the class action waiver and arbitration agreement. This
                                  18   explains why plaintiffs’ counsel chose a proposed class definition focused on those who had
                                  19   not downloaded the Lyft app, and excluded actual Lyft customers who had downloaded the
                                  20   app because they would have been subject to the class action waiver and agreement to binding
                                  21   arbitration.
                                  22         The Court has found the proposed class definitions (on both the first motion and the
                                  23   current motion) to be convoluted and hard to apply. The emergence of the waiver and
                                  24   arbitration requirement means that any class that includes those who have downloaded the Lyft
                                  25   app would be subject to binding arbitration and would have to be removed from class actions.
                                  26   It is highly doubtful that such a class, even like the one the Court proposed below, should be
                                  27   certified even under Rule 23(b)(2):
                                  28
                                       Case 3:19-cv-01438-WHA Document 104 Filed 11/19/20 Page 2 of 4




                                   1                 All adults in San Francisco, Contra Costa, and Alameda County
                                                     who use wheelchair accessible vehicles due to their disability and
                                   2                 have downloaded or will have downloaded the Lyft app by the end
                                                     of this litigation.
                                   3
                                             Plaintiffs reply that the existence of class action waivers and binding arbitration
                                   4
                                       provisions is not fatal to class certification. Our court of appeals has not ruled on this issue in
                                   5
                                       any published decisions, although some judges in our district have. Those cases from our
                                   6
                                       district can, however, be distinguished. For example, plaintiffs have cited to Herrera, a
                                   7
                                       mortgage case in which Judge Henderson ruled that class certification should not be denied on
                                   8
                                       the ground that some class members may have signed arbitration agreements. Herrera v. LCS
                                   9
                                       Fin. Servs. Corp., 274 F.R.D. 666, 681 (N.D. Cal. 2011) (Judge Thelton Henderson).
                                  10
                                       Similarly, in Ehret Judge Chen found that the question of whether an absent class member
                                  11
                                       would be bound by an arbitration clause could be dealt with on a class-wide basis and did not
                                  12
Northern District of California




                                       preclude certification. Ehret v. Uber Techs., Inc., 148 F. Supp. 3d 884, 902 (N.D. Cal. 2015)
 United States District Court




                                  13
                                       (Judge Edward Chen).
                                  14
                                             It is true that the plaintiffs in the above cases sought certification under Rule 23(b)(3)
                                  15
                                       where predominance is required, whereas here plaintiffs only seek certification under Rule
                                  16
                                       23(b)(2) where predominance is not required. Recognizing that arbitrability is ultimately up to
                                  17
                                       the arbitrator to decide (when there is a clear and unmistakable delegation provision), it does
                                  18
                                       not change the fact that as a practical matter Lyft has presented evidence of, at least on its face,
                                  19
                                       a valid and enforceable binding arbitration provision and a class action waiver that other courts
                                  20
                                       have upheld (Dkt. No. 100). Certifying a class of those who have downloaded the app (and are
                                  21
                                       thus subject to these provisions) would simply lead to interminable satellite litigation over who
                                  22
                                       would be subject to the waiver. See O’Connor v. Uber Techs, 904 F.3d 1087, 1094-95 (9th
                                  23
                                       Cir. 2018).
                                  24
                                             The question that remains then is whether a class could be constructed that will define
                                  25
                                       away the problem of the class action waiver and binding arbitration provisions. Plaintiffs’
                                  26
                                       proposed class definition here, as follows, like their first proposed class definition, presupposes
                                  27
                                       what must be proven on the merits:
                                  28
                                                                                        2
                                       Case 3:19-cv-01438-WHA Document 104 Filed 11/19/20 Page 3 of 4



                                                    Individuals who use wheelchair accessible vehicles (“WAVs”) due
                                   1                to their mobility disability and have been or will be denied access
                                                    to Lyft’s on demand transportation service in San Francisco,
                                   2                Alameda and Contra Costa Counties due to the lack of available
                                                    WAVs through Lyft’s service.
                                   3
                                            Additionally, this definition, like the previous proposed definition, fails to satisfy, among
                                   4
                                       other requirements, the numerosity requirement partially because it is still too speculative.
                                   5
                                       Numerosity is satisfied by showing that “the class is so numerous that joinder of all members is
                                   6
                                       impracticable.” Rule 23(a)(1). Our court of appeals has additionally held that there is no
                                   7
                                       explicit requirement in Rule 23 that a proposed class be ascertainable. True Health
                                   8
                                       Chiropractic, Inc. v. McKesson Corp., 896 F.3d 923, 929 (9th Cir. 2018), cert. denied, 139 S.
                                   9
                                       Ct. 2743 (2019). Plaintiffs here have submitted census data showing that 29,500 individuals
                                  10
                                       use mobility devices (including wheelchairs) in the Bay Area as well as declarations from 25
                                  11
                                       putative class members. These numbers would normally easily satisfy numerosity. The
                                  12
Northern District of California




                                       problem here is that after excluding those who have downloaded app, there would remain
 United States District Court




                                  13
                                       many thousands of disabled individuals who use wheelchairs but have chosen not to download
                                  14
                                       the Lyft app for a variety of subjective reasons such as a lack of financial resources to pay for
                                  15
                                       Lyft rides, not owning a smartphone, or even preferring other forms of transit. See e.g., Fuller
                                  16
                                       Depo. at 34; Bittner Depo. at 38; Hinze Depo. at 17. It is impossible to say with reasonable
                                  17
                                       assurance who of these individuals would be in the class described by plaintiffs (i.e., those who
                                  18
                                       are “denied service” from Lyft due to a “lack of available service”) and who wouldn’t be (i.e.,
                                  19
                                       not using Lyft for other reasons).
                                  20
                                                               *                       *                       *
                                  21
                                            During oral argument on the motion, the Court asked Lyft’s counsel why it would not
                                  22
                                       prefer to have a class certified so that class members would be bound by the outcome in the
                                  23
                                       event Lyft prevails at trial and thus unable to sue individually later on due to res judicata.
                                  24
                                       Lyft’s counsel stated that they were “willing to take that chance” and continued to oppose class
                                  25
                                       certification. Thus, when we dispose of this case on the merits, only the named plaintiffs will
                                  26
                                       be bound by the outcome, and any other individuals will be free to sue on the same issues
                                  27
                                       without the barrier of res judicata. In addition, although Lyft may try to settle with the
                                  28
                                                                                        3
                                       Case 3:19-cv-01438-WHA Document 104 Filed 11/19/20 Page 4 of 4




                                   1   individual plaintiffs, counsel should not in any way try to settle on a class-wide basis, having

                                   2   spurned that opportunity. The renewed motion for class certification is DENIED.

                                   3

                                   4        IT IS SO ORDERED.

                                   5

                                   6   Dated: November 19, 2020.

                                   7

                                   8
                                                                                               WILLIAM ALSUP
                                   9                                                           UNITED STATES DISTRICT JUDGE
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       4
